     Case 2:19-cv-05718-CAS-ADS Document 19 Filed 05/15/20 Page 1 of 1 Page ID #:158



 1

 2                                                                                        JS-6
 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11    MARCUS BEDFORD, JR.,                          Case No. 2:19-05718 CAS (ADS)
12                               Plaintiff,
13                               v.                 JUDGMENT
14    CALIFORNIA DEPARMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                               Defendant.
17          Pursuant to the Court’s Order Accepting the Report and Recommendation of
18    United States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that
19    the above-captioned case is dismissed with prejudice, except as to the state law claims
20    which are remanded to state court.
21

22    DATED: May 15, 2020                      _                            _____
                                               THE HONORABLE CHRISTINA A. SNYDER
23                                             United States District Judge
24
